Citation Nr: 0925994	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to September 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision of the Louisville, Kentucky Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for bilateral 
hearing gloss, rated noncompensible, effective August 25, 
2004.


FINDING OF FACT

It is not shown that at any time during the appeal period 
that the Veteran had hearing acuity worse than Level I in the 
right ear or worse than level VIII in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A February 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  The RO arranged for an audiological evaluation in 
August 2005.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The effective date for the Veteran's award of service 
connection for bilateral hearing loss is in August 2004.  

Copies of the Veteran's private treatment records received 
include an August 2004 audiometry chart (that is 
uninterpreted).  

On audiological evaluation on behalf of VA in August 2005, 
audiometry revealed that puretone thresholds, in decibels, 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
65
95
LEFT
60
65
55
110
N/A

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
average puretone averages were as 56 decibels in the right 
ear and 85 in the left ear.  [In calculating average puretone 
thresholds the maximum reading of 110 decibels was inserted 
for the threshold at 4000 hertz in the left ear (at which 
there was no response)].  The examiner noted that the Veteran 
complained of functional impairment due to hearing loss 
primarily in group settings and of inability to hear the 
phone with his left ear.  

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. The 
appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

As was noted above, the August 2004 private audiometry was in 
a chart format which the Board is neither competent nor 
authorized to interpret.  Furthermore, under governing 
regulation, testing of hearing loss disability for VA rating 
purposes must meet specific requirements (to include speech 
discrimination testing in a controlled setting using a 
Maryland CNC word list).  There is no indication that the  
private audiometry was conducted in the specific manner 
required by regulation.  Consequently, the private audiometry 
is not suitable for rating purposes.  [Notably, the puretone 
thresholds appear to show greater hearing acuity than found 
on later examination on behalf of VA.]  

The only audiometry during the appeal period suitable for 
rating purposes is that on August 2005 audiological 
evaluation on behalf of VA, when average puretone thresholds 
were 56 decibels, right ear, and 85 decibels, left ear.  
Speech discrimination was 100 percent in the right ear and 92 
percent in the left.  Under Table VI, such hearing acuity 
constitutes Level I hearing in the right ear, and Level III 
hearing in the left.  As all puretone thresholds in the left 
ear were above 55 decibels, an exceptional pattern of hearing 
is shown in that ear (See C.F.R. § 4.86).  Consequently, that 
ear may alternatively be rated under Table VIA.  Under Table 
VIA; the August 2005 audiometry shows that the Veteran has 
Level VIII hearing.  As the level of hearing acuity obtained 
under Table VIA is to the Veteran's advantage, that is the 
designation that will be applied.  Under 38 C.F.R. § 4.85, 
Table VII, when hearing in the poorer ear is Level VIII, and 
hearing in the better ear is Level I, a 0 percent schedular 
rating under Code 6100 is warranted.  See Lendenmann, supra.   
As there is no competent evidence of a measurement of hearing 
loss of greater severity during the appeal period, a 
"staged" increased rating is not warranted.

The inquiry does not end with the determination regarding 
entitlement to an increased schedular rating; the Board has 
considered whether referral for extraschedular consideration 
is indicated.  There is nothing in the record to suggest that 
the schedular criteria are inadequate; the measured levels of 
hearing acuity are encompassed entirely by the schedular 
criteria.  Furthermore, the disability picture presented is 
not exceptional.  The types of functional impairment the 
Veteran described on examination on behalf of VA, to include 
inability to hear the telephone with the left ear and 
problems hearing in group settings, are contemplated by the 
schedular rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

The preponderance of the evidence is against a compensable 
rating for bilateral hearing loss.  The reasonable doubt 
doctrine is not for application and the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


